Atkinson, J.
1. The act of 1920 (Ga. Laws 1920, p. 167), known as the Georgia workmen’s compensation act, by section 50 created the “Industrial Commission” for the administration of the act. It is therefore an administrative body. Gravitt v. Georgia Casualty Co., 158 Ga. 613 (2) (123 S. E. 897). The Industrial Commission has not the power and authority, under section 45 or other provisions of that act, after a full hearing- and rendition of an award denying compensation, to which no appeal is entered, to entertain another application by the employee, filed after the time provided in the act for entering an appeal, for compensation for the same injury, based upon an alleged change in the condition of such employee. Gravitt v. Georgia Casualty Co., supra; United States Casualty Co. v. Smith, 162 Ga. 130 (2), 134 (133 S. E. 851).
2. The Court of Appeals erred in reversing the judgment of the trial court.

Judgment reversed.


All the Justices concur, except Russell, O. J., and Mines, J., who (dissent.

Bryan & Middlebroohs and O. W. Russell, for plaintiffs in error.
J. E. Thrift and-James 0. Davis, contra.